Case: 13-60658      Document: 00512645520         Page: 1    Date Filed: 05/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 13-60658                                 FILED
                                  Summary Calendar                           May 29, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
MARK KEVIN WILSON,

                                                 Plaintiff – Appellant
v.

CITY OF BILOXI, MISSISSIPPI; KENNETH WINDLAND,

                                                 Defendants – Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:11-CV-126


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Mark Kevin Wilson appeals the district court’s judgment in favor of the
defendants on his claims under the Mississippi Tort Claims Act arising out of
an automobile collision between him and Kenneth Windland, a police officer
employed by the City of Biloxi. Following a bench trial, the district court
concluded that Officer Windland had not acted with reckless disregard for
Wilson’s safety and well-being, as required for liability under the Mississippi


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60658     Document: 00512645520     Page: 2   Date Filed: 05/29/2014



                                  No. 13-60658
Tort Claims Act. The district court found that at the time of the collision,
Officer Windland had slowed to approximately 30 mph on Interstate 10 (below
the minimum speed of 40 mph) because he had seen a vehicle with an expired
tag and was trying to pull over that vehicle. The district court concluded that
under the circumstances, Officer Windland’s actions “constituted at most
negligence.”
      In an appeal following a bench trial, we review findings of fact for clear
error and legal issues de novo. Water Craft Mgmt. LLC v. Mercury Marine, 457
F.3d 484, 488 (5th Cir. 2006). Wilson argues that the district court erred in
believing the testimony of Officer Windland rather than that of witness Joseph
Rockco, who testified that Officer Windland was initially stopped on the
median and had attempted to enter the flow of traffic at a low speed. The
district court explained at length why it found Rockco’s testimony to be not
credible, and we find no error, clear or otherwise, in its determination. Wilson
also argues that Officer Windland admitted in his testimony that his actions
constituted reckless disregard. This is inaccurate, and, more importantly,
irrelevant; “reckless disregard” is a legal standard that does not turn on Officer
Windland’s own assessment of his conduct. Finding no reversible error, we
AFFIRM the judgment of the district court.




                                        2